                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


1 S.A.N.T., INC.,

                      Plaintiff,                          Civil Action No. 2:20-cv-862

       v.                                                 Hon. William S. Stickman IV

BERKSHIRE HATHAWAY, INC. and
NATIONAL FIRE & MARINE INSURANCE
COMPANY,

                      Defendants.


                         ORDER SETTING BRIEFING SCHEDULE

       AND NOW, this 19th day of August 2020, Defendants having filed a Motions to Dismiss

with Briefs in Support thereof (ECF Nos. 17, 18, 19, and 20), IT IS HEREBY ORDERED that

Plaintiff’s response and brief in opposition thereto, not to exceed twenty pages, shall be filed by

September 9, 2020. Defendants shall file any reply briefs, not to exceed fifteen pages, by

September 16, 2020.


                                                     BY THE COURT:


                                                     /s/ William S. Stickman IV
                                                     WILLIAM S. STICKMAN IV
                                                     UNITED STATES DISTRICT JUDGE
